Title: To Alexander Hamilton from James McHenry, 14 April 1793
From: McHenry, James
To: Hamilton, Alexander


Fayetteville near Baltimore 14 April 1793
My dear Hamilton
Though exceedingly mortified and hurt at Mr. Perry’s being refused that inspectorship I did not once think of blaming you. I ascribed it to the peculiarity of your situation and the enmity of those who were near you, originating in the part that gentleman had taken against them. The Tilghmans I believe influenced Coxe. Coxe made the thing an object and you had those of greater magnitude to attend, till it was too late to counteract your assistant. I perceive he understands his business, or rather the intrigues of a court. He appears to present Eccleston as the most intitled; all the recommendations run hig[h]est for Eccleston, and yet Richardson, who was then treasurer of the Eastern shore is appointed inspector; which some how or other fell in with the views of the Tilghmans much better than Ecclestons appointment, and short of the wishes of Henry and Murry. It is true as I have mentioned before to you Mr. Richardson is a very worthy man and very deserving of the office, but not more worthy and less active than Perry as far as I have been able to investigate character.
I know not what to say to Perry when I may see him. I cannot tell him what you have told me; and from the impressions made against him I cannot flatter him with being remembered in future. What impressions the disappointment may excite and how they may issue is impossible to foresee. However as I shall not see him soon I shall have time for meditation.
I did not forget you during the late storm, and had the pleasure to find that the merchantile interest in Baltimore entertained corresponding opinions. Perhaps you may contrive to visit me sometime in the summer, should the President return again to his seat and you should have any business with him to cover a journey.
Our people wish to be able to carry our produce freely to all the parties at war who may want it, without having any thing further to do with the war.
Yours affectionately & truly
James McHenry
I cannot get the whole of your communications to Congress during the late session. If convenient I beg you will send them.
